Citation Nr: 1529524	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  09-18 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for a back disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946. 

This matter comes to the Board on appeal from May 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Albuquerque, New Mexico and Cleveland, Ohio.  The claim remains within the jurisdiction of the Albuquerque RO. 

In August 2009, the Veteran testified at a hearing held before a Decision Review Officer (DRO) at the RO.  Unfortunately, the transcript of that hearing was lost and could not be recovered.  In October 2012, the Veteran and his representative waived their right to another hearing. 

In May 2014, the Board reopened and remanded the underlying claim of entitlement to service connection for a back disorder.  In October 2014, the Board remanded the claim again for further development.

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file. A review of the documents in Virtual VA reveals that, with the exception of VA treatment records, the remainder of the documents are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The competent and probative medical evidence of record is clear and unmistakable that the disease of scoliosis existed prior to the Veteran's service and that it did not permanently worsen beyond the natural progression of the disease during service.

2. The competent and credible evidence does not show that there was a superimposed injury or disease on the Veteran's scoliosis defect during service. 

3. The competent and credible evidence of record does not show that the Veteran's back disorder began during or within the first post service year, was otherwise caused or aggravated by or is etiologically related to his active service.   


CONCLUSION OF LAW

The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131 (West 2014); 38 C.R.F. §§ 3.303, 3.304(c), 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2006 letter, sent prior to the initial unfavorable decisions issued in May 2007 and July 2008, advised the Veteran of what constituted new and material evidence as the evidence and information necessary to substantiate the underlying service connection claims to include, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In this regard, following the May 2014 remand, in July 2014 correspondence, VA asked the Veteran to provide releases for relevant records of treatment for Drs. Van Andel and Wise or to submit such records himself.  Following the October 2014 remand, in correspondence, VA asked the Veteran to provide releases for treatment records for Dr. Wagner and again for Van Andel, and Wise or to submit the records himself.  To date, he has not responded.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  All of the identified post-service VA treatment records have been obtained.  Therefore, the Board finds that VA has satisfied its duty in this regard.

The Veteran was also afforded VA examinations in April 2011 and March 2015.  The Board finds that the April 2011 and March 2015 opinions, combined, are adequate for the purpose of adjudicating the claim.  The VA examination reports and opinions, read together, reflect a full understanding of the Veteran's medical history, and provide all subjective and objective findings necessary for evaluation of the claims addressed on the merits in this opinion were observed and recorded.  Furthermore, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

As indicated previously, in May and October 2014, the Board remanded the case for additional development, to include obtaining outstanding private and current VA treatment records as well as obtaining VA examinations and opinions addressing the etiology of the Veteran's claimed disorder.  As thoroughly discussed in the proceeding paragraphs, all such action has been completed.   Therefore, the Board finds that the AOJ has substantially complied with the May and October 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 111; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities that might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003. 

The presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  See VAOGCPREC 3-2003.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011).

In sum, when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits. 

As explained in Wagner, 370 F.3d at 1096 , and more recently in Patrick, "both the plain language and legislative history of section 1111 make clear that the presumption of soundness can only be rebutted by clear and unmistakable evidence both that a condition existed prior to service and that it was not aggravated by service." Patrick, 668 F.3d at 1328.

However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation is not applicable unless the pre-service disability underwent an increase in severity during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The determination of whether a preexisting disability was aggravated by service is a question of fact.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether such worsening constitutes an increase in disability or was the result of natural progression of the injury or disease.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition (as contrasted to the symptoms) has worsened.  See Davis (John F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

As noted, Veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions," Id. at (b)(1).

VA regulations specifically prohibit service connection for a congenital or developmental defect - unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). 

On the other hand, congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  VA's General Counsel explained that the definition that indicated that diseases were capable of improving or deteriorating whereas defects were stationary in nature was essentially valid and helped to clarify the differences between the terms. Id.  Determining if a Veteran's disability is congenital defect or disease is a medical question. Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Analysis

The Veteran seeks service connection for a back disability.  The Veteran indicated that his scoliosis did not exist prior to service and that he was first diagnosed with scoliosis in service.  See September 2008 substantive appeal.  In a February 2013, statement of accredited representative in appealed case, the representative reported that the Veteran complained of back pain in service starting in 1946 and after service in 1949 with continued off and on back problems.  The Veteran also argues that his scoliosis was aggravated by his service in that he had one leg shorter than the other and the military did nothing to ameliorate his condition aggravating his scoliosis not fully assessed by VA, warranting service connection even if the condition was a congenital condition, the fact remains that it was not noted a time of entry into the service.  See June 2015 Appellant's Post-Remand Brief.

A review of the Veteran's service treatment records revealed that no pertinent defect or disease of the spine was noted at induction.  An examination of the spine was normal.  The medical history revealed that the Veteran fractured his right tibia in childhood, which was not considered disabling, otherwise the Veteran was found to be physically qualified for enlistment.  Based on these findings, the Veteran is entitlement to the presumption of soundness at entry.  This presumption of soundness may only be rebutted if the evidence is clear and unmistakable that the Veteran had a pre-existing back condition that was not aggravated during service beyond the natural progress of the disease.  

Additional service treatment records include an examination of the Veteran in May 1946 and a diagnosis of low back muscular strain, following a complaint of chronic progressing low back pain with a history of back strain in June 1944 while lifting an ammunition case with no severe or prolonged pain.  The record noted that for the last year, especially the last three months, the Veteran developed a chronic progressive ache in the lower back area, aggravated by motion, walking, flexion, or lifting.  Physical examination revealed mild scoliosis with tenderness over the fourth spinous process and mild muscle spasm.  X-ray of lumbar-sacral spine showed no bone, joint or intervertebral disc changes.  He was found to be fit for duty.  At discharge, the Veteran gave a history of low back pain for the past one and a half years from heaving lifting.  An examination disclosed that the left leg was 1 inch longer than the right, with slight scoliosis.  There was full spine motion with no muscle spasm or tenderness.  

Post service treatment records show that in September 1949, the Veteran was hospitalized in a VA hospital with a history of acute pain in the lower back and left leg for six days prior to admission.  A herniated nucleus pulposus at the first lumbar and first sacral vertebrae on the left was found and removed by hemilaminectomy.  

In his September 1949 formal claim, the Veteran reported that he injured his back and ankle in January or February 1945 while jumping from the flight deck to the when going to a battle station after the sounding of an alarm.  He reported that he was seen at sick bay on the USS Windham Bay- CVE92 and x-rays were taken of his back. 

In a December 1949 statement, D.L. Webb stated that the Veteran injured his back between 1944 and 1945 and was unable to perform his duties due to extreme pain.  

A January 1950 rating decision originally denied service connection for herniated nucleus pulposus L-5, S-1.

On his February 1950 Form 9, the Veteran claimed that he did not have any problems with his back prior to entering service.  He asserted that he slipped and fell in January 1945 while aboard the USS Windham Bay and injured his back.  He also claimed that in June 1945, he lifted ammunition and again strained his back.  He claimed he was treated for this condition in May 1946.  

In an April 1950 statement, F.E. Oropeza stated that he knew the Veteran since his discharge from his service and had heard him complain about back pain since that time.  

In an April 1950 decision, the Board confirmed and continued the denial of service connection. 

A June 1950 rating decision confirmed and continued the prior denial. 

In July 1970 statement in support of claim, T.M. stated that she has known the Veteran since 1956 and that he has had a very bad back condition since that time.  

In a July 1970 statement in support of claim, the Veteran reported that while climbing a ladder, he slipped and fell 4-5 feet and landed on his back.  He claimed that he reported that he had low back pain on separation and also was examined by a number of doctors regarding his back problem from the time of his separation and 1949.  He stated that he had continuous pain. 

In August 1970 correspondence, Dr. Jones reported a history of the Veteran undergoing a back fusion in 1950 with continued back discomfort since that time.  Dr. Jones noted that he treated the Veteran in February 1969 for chronic low back syndrome.  

In September 1970, the RO determined that there was no new and material evidence and the denial of service connection for a back condition remained unchanged. 

An August 2006 treatment record from Dr. Wise noted that the Veteran described an old back injury in World War II with back problems ever since that time.  He was diagnosed with chronic lower back syndrome with leg length inequality and degenerative changes, right-sided curvature, as well as status post lower back surgery.

An October 2007 radiology consultation report from Espanola Hospital revealed degenerative disc changes throughout the spine and minimal curvature.  

Treatment records from St. Vincent Regional Spine Center dated in February and March 2008 noted that the Veteran's current back symptoms began in 1944.  The Veteran reported that during an urgent alarm, he struck his head when climbing a ladder and fell to the floor.  He claimed that he experienced back soreness, which persisted and ultimately led to him to undergo a laminectomy.  MRI reports revealed degenerative disc disease (DDD) most prominently at L4-5 level, suggested prior left-sided laminectomy defect at L5 level, and facet hypertrophy and disc degeneration at the L5-S1 level.  

An April 2008 treatment record from Dr. K. Barnard restated the Veteran's history.  

To summarize the medical examination findings and opinions in this case, the Veteran was examined by VA physicians in April 2011 and March 2015.  On April 2011 VA examination, the Veteran was diagnosed with multifactorial chronic low back pain with degenerative joint disease (DJD), DDD, strain, and scoliosis.  On March 2015 VA examination, the examiner noted such diagnoses as DDD lumbar spine status post hemilaminectomy L5, S1 on the left, diagnosed in 1949; scoliosis and strain lumbar spine, diagnosed in May 1946; and DJD lumbar spine, diagnosed in 2006.  In each case, the Veteran's claims file, including the STRs were reviewed by the VA physicians.  Both examiners were unequivocal in expressing the opinion that the Veteran's current DJD and DDD of the lumbar spine were unrelated to the in-service diagnosis of scoliosis.

Additionally, the April 2011 examiner acknowledged that the Veteran's service treatment records included mild scoliosis; however, there was no indication that when the Veteran sought treatment for his back pain and muscular strain that his pain was related to the scoliosis.  The examiner also stated that there was also lack of evidence of subsequent lumbar laminectomy surgery being related to scoliosis or the Veteran's reported low back pain from either a fall down stairs or heavy lifting duties during military duty.  The examiner indicated that there was no documentation for a chronic or recurrent condition that was clearly service-connected, which would be related to the Veteran's current diagnosed back condition.

Furthermore, the March 2015 examiner not only provided a comprehensive medical opinion with a complete rationale, but she also did so based on a complete summary of the Veteran's STRs, the Veteran's reported history of the progression of his back pain, and a complete review of all of the VA examinations of record.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  When asked if the Veteran's scoliosis of the back, which was first documented in service was considered a defect (i.e., a structural or inherent abnormality which is more or less static in nature) or a disease (i.e., a condition capable of improving or deteriorating), the examiner responded that scoliosis was both a defect and a disease by the definitions given in the question.  The examiner explained that scoliosis was structural and may be static if there was no change in the curvature over time; however, it was also a condition capable of deteriorating.  The examiner proffered that some patients experience worsening of their curvature over time and may or may not undergo surgical correction.  Here, the examiner noted that the Veteran's most recent x-rays in 2007 indicated minimal scoliosis in the thoracic spine and no scoliosis in the lumbar spine.  The examiner stated that given that the examiner in 1946 called the Veteran's scoliosis "mild" based on his examination and the x-ray reading in 2007 demonstrated "minimal" thoracic scoliosis, that there has been no progression of the Veteran's scoliosis either in service or afterwards.

The examiner also found that the Veteran's scoliosis as documented on x-ray was not apparently due to trauma (i.e. a compressed vertebra).  Therefore, it was at least as likely as not that the Veteran's scoliosis existed prior to his entry into active duty in May 1994.  The examiner indicated because there was no documentation of worsening of the Veteran's curvature during active duty, it was less likely than not that any additional disability became superimposed on the scoliosis during active duty service through May 1946.

The examiner noted that it was not clear and unmistakable that the disease scoliosis existed prior to service because the examiner did not have access to records that documented its' existence prior to service and because scoliosis was not documented on the Veteran's enlistment physical.  However, the examiner felt that it was at least as likely as not that it existed prior to service as per the above rationale.

The examiner also opined that the Veteran's current DJD and DDD of the lumbar spine were unrelated to the Veteran's in-service diagnosis of scoliosis because scoliosis was not a risk factor for the development of lumbar DJD/DDD.  In addition, the Veteran's scoliosis was described as 'minimal' on x-ray in 2007 and was present in the thoracic spine not the lumbar spine.  The onset of the Veteran's lumbar DJD was not documented until 2006, 60 years after separation from active duty service.  Therefore, it was less likely than not that the Veteran's DJD had its onset during active service from May 1944 to May 1946, or was otherwise medically related to such service.

The examiner acknowledged that the Veteran was diagnosed with a herniated disc in 1949 and underwent a hemilaminectomy at L5/S1.  The examiner added that this was three years after separation from active duty.  Therefore, the examiner opined that it was less likely than not that the Veteran's DDD had its onset during active service from May 1944 to May 1946, or was otherwise medically related to such service.

The March 2015 VA examination summarized above, in addition to the April 2011 VA examination of record, is highly probative and persuasive.  It is clear that the March 2015 examiner was well-qualified to provide her opinion based on her extensive review of the entire record, and her clear and complete opinions, which were supported by a complete rationale.  

In sum, the service treatment records do not show that the Veteran had a congenital defect, disease or any other back disability prior to service; thus, the Veteran is presumed sound at entry into service.  

In regards to scoliosis as a disease, in this case, there is clear and unmistakable evidence to rebut the presumption of soundness at entry with respect to the Veteran's scoliosis condition.  While the March 2015 VA examiner indicated that it was not clear and unmistakable that the disease scoliosis existed prior to service, it is the Board's responsibility, not the examiner's, to make findings based on the correct standard of review.  The examiner based her opinion solely on the absence of documentation, more specifically, she indicated that she did not have documentation of scoliosis prior to service and there was no notation of scoliosis at induction.  Overall, the examiner's findings provided the adequate medical knowledge from a competent medical source necessary for the Board to make the proper finding of fact in this case.  The examiner opined that it was at least as likely as not that the Veteran's disease scoliosis existed prior to his entry into active duty in May 1994.  The examiner reasoned that the Veteran's scoliosis as documented on x-ray was not apparently due to trauma (i.e. a compressed vertebra).  Furthermore, the Board finds that the probative evidence of record clearly and unmistakably shows that that scoliosis as a disease was not aggravated by service.  The March 2015 examiner stated that given that the examiner in 1946 called the Veteran's scoliosis "mild" based on his examination and the 2007 x-ray reading demonstrated "minimal" thoracic scoliosis, that there has been no progression of the Veteran's scoliosis either in service or afterwards

The evidence is undebatable that any preexisting disease of scoliosis was not aggravated by service.  Thus, the presumption of soundness has been rebutted and service connection for the disease of scoliosis denied.

In regards to scoliosis as a (congenital) defect, the March 2015 examiner found that the Veteran's scoliosis as documented on x-ray was not apparently due to trauma (i.e. a compressed vertebra).  The examiner opined that it was at least as likely as not that the Veteran's scoliosis existed prior to his entry into active duty in May 1994.  The examiner indicated because there was no documentation of worsening of the Veteran's curvature during active duty, it was less likely than not that any additional disability became superimposed on the scoliosis during active duty service through May 1946.  Therefore, service connection for a superimposed back disability is denied.  

In regards to direct service connection for a back condition, the April 2011 VA examiner found that there was a lack of evidence of subsequent lumbar laminectomy surgery being related to scoliosis or the Veteran's reported low back pain from either a fall down stairs or heavy lifting duties during military duty.  The March 2015 examiner opined that it was less likely than not that the Veteran's DDD and DJD had its onset during active service from May 1944 to May 1946, or was otherwise medically related to such service.  The examiner reasoned that the onset of the Veteran's lumbar DJD was not documented until 2006, 60 years after separation from active duty service.  The examiner acknowledged that the Veteran was diagnosed with a herniated disc in 1949 and underwent a hemilaminectomy at L5/S1; however, this was 3 years after separation from active duty.  The examiner also opined that the Veteran's current DJD and DDD of the lumbar spine were unrelated to the Veteran's in-service diagnosis of scoliosis because scoliosis was not a risk factor for the development of lumbar DJD/DDD.  In addition, the Veteran's scoliosis was described as 'minimal' on x-ray in 2007 and was present in the thoracic spine not the lumbar spine.  

The Veteran's statements with regard to continuity of back pain since service are not consistent with the medical evidence of record.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37 Id. at 1337.  The first post-service evidence of treatment in the record is in 1949, three years after service. While the Veteran has previously pursued a claim for service connection for a back disorder as early as 1949, it was not until a July 1970 statement, more than twenty years after service, that he indicated that he sought treatment for his back from a number of doctors since his discharge from service until treatment in 1949.  He has not provided any further information or alleged since that time that he had treatment for his back during that time period.  Also, the record is unclear how soon after service this treatment was rendered.  Arthritis is a disorder for which presumptive service connection is available.  However, the Board finds that the probative weight of the medical and lay evidence of record is against a history of a chronic back disorder during service or any continuity of symptomatology after the Veteran's military service.  Therefore, service connection on a presumptive basis is not warranted. 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

The Board also considered the multiple lay statements of the Veteran and his friends.  Although lay persons are competent to provide opinions on some medical issues, the disorders at issue could have multiple etiologies and thus fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  The Veteran and his friends, as lay persons, are not competent to offer an opinion on the issue here; whether the current back disabilities existed prior to service, were aggravated by service, or are otherwise related to service are complex issues and thus, outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372. 

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a back disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.
ORDER

Service connection for a back disorder is denied.	



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


